DETAILED ACTION
Status of Application
Preliminary amendments to the claims, filed on 11/29/2021, are acknowledged. 
Claims 31-60 are pending in this action.  Claim 1-30 have been cancelled.  Claims 31-60 are currently under consideration.
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of U.S. Patent Application No. 16/833,410, filed March 27, 2020, which a continuation of U.S. Patent Application No. 16/582,779, filed September 25, 2019 and now issued as U.S. Patent No. 10,646,503, which a continuation of U.S. Patent Application No. 16/244,014, filed January 9, 2019 and now issued as U.S. Patent No. 10,463,683, which a continuation of U.S. Patent Application No. 15/835,088, filed December 7, 2017 and now issued as U.S. Patent No. 10,220,050, which a divisional of U.S. Patent Application No. 14/788,606, filed June 30, 2015 and now abandoned, which a continuation of U.S. Patent Application No. 14,463,424, filed August 19, 2014 and abandoned, which a continuation of U.S. Patent Application No. 12/466,213, filed now issued as U.S. Patent No. 8,846,628, which claims benefit of provisional U.S. Application No. 61/053,609, filed May 15, 2008, provisional U.S. Application No. 61/201,145, filed December 5, 2008, and provisional U.S. Application No. 61/157,875, filed March 5, 2009.

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (96 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The specification comprises references on foreign application and publications (e.g., Para. 0007, 0012, 0013, 0076, 0081, 0083, 00100, 00105, 00122, 00129, 00158 is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(g).  
The specification comprises multiple acronyms without proper definition (e.g., Para. 00156; 00168).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.
The use of the trademarks/trade names/product names has been noted in this application (e.g., Para. 00144-00147, 00150, 00160, 00163).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the 
The disclosure contains an embedded hyperlink and/or other form of browser-executable code (Para. 00179). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code.  MPEP 608.01.  

Information Disclosure Statement
The information disclosure statement, filed on 03/08/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
The information disclosure statement does not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or does not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claims 35, 59, 60 are objected to because of the following informalities:  
Claim 35 comprises the typographic error “non-enteric-coated tablet” that needs to be corrected to “non-enteric coated tablet”.  Similar is applied to claims 59,60.
In claim 60, the term “time to maximum plasma concentration” should be corrected to “medium time to maximum plasma concentration
Claims 59 and 60 are identical. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35-53 and 56-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 35-52 attempt to encompass an immediate release formulation of 5-azacytidine (disclosed in claim 32), but they do so without including any materials that cause said result.  Said claims attempt to serve that function by defining a result, i.e., a specific characteristics of a pharmacokinetic profile such as AUC, Cmax, Tmax.  Claiming a result without reciting what materials produce that result is the epitome of an indefinite claim.  Such a claim fails to delineate with any reasonable certainty the requirements of the formulation.  Forest Labs., Inc. v. Teva Pharms. USA, Inc. 2017 U.S. App. LEXIS 24877.  Similar is applied to claims 56-60.  Clarification is required.  
Claims 35-52, 56-60 recite the numerical limitations for parameters of pharmacokinetic profile, i.e., “area under the curve”, “maximum plasma concentration, “median time to maximum plasma concentration, without identification of specific Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Therefore, the claimed values of said parameters of pharmacokinetic profile are incomplete insofar as said claims do not specify the frame of reference used to measure it.  Without knowing these parameters, the metes and bounds of the claimed subject matter are not reasonably clear, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Clarification is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal 

Claims 31-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) U.S. Patent No. 8,846,628. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patents also claim:  Not-enteric coated tablets that (i) comprise at least 40-1000 mg of 5-azacytidine and a pharmaceutically acceptable excipient; and achieve (ii) a maximum plasma concentration of at least about 100 ng/mL following oral administration to a test subject; (iii) a time to maximum plasma concentration of less than about 180 minutes following oral administration to a test subject; (iv) an area-under-the-curve value of at least about 200 ng·hr/mL following oral administration to a test subject.  Further, cited prior patent also teaches that the cytidine in said formulations/tablets is absorbed substantially in the stomach, i.e., is not absorbed through oral mucosa.

Claims 31-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/553,456.
Although the conflicting claims are not identical, they are not patentably distinct from each other, because the subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:  A pharmaceutical composition comprising 180-360 mg of 5-azacytidine and at least one pharmaceutically a non-enteric-coated tablet, and wherein a therapeutically effective amount of 5-azacytidine is not absorbed through oral mucosa upon administration to the human subject; and wherein said composition upon administration provides (i) maximum plasma concentration of 120-140 ng/mL; (ii) median time to maximum plasma concentration of 60-90 min; (iv) an area-under-the-curve value of 150-340 ng·hr/mL.  This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615